PER CURIAM.
Considering the answer of the Supreme Court of the United States to the questions heretofore certified in this case (see Mexican Central Railway Co., Ltd., v. J. W. Eckman, Guardian, etc., 205 U. S. 538, 27 Sup. Ct. 791, 51 L. Ed. 920, and the case of Slater v. Mexican Central National Railroad Company, 194 U. S. 120. 24 Sup. Ct 581, 48 L. Ed. 900), the judgment of the Circuit Court is reversed, and this cause is remanded, with instructions to dismiss the same at the costs of the plaintiff below, but without prejudice to an action in any court willing and competent to administer relief under the laws of Mexico.